Exhibit 10.3

AMENDMENT NO. 1

TO THE

AMENDED AND RESTATED

ADVISORY AGREEMENT

This Amendment No. 1 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of August 31, 2020, by and among
Steadfast Apartment REIT, Inc., a Maryland corporation (the “Company”),
Steadfast Apartment Advisor, LLC, a Delaware limited liability company (the
“Advisor”), and Steadfast Apartment REIT Operating Partnership, L.P. (f/k/a
Steadfast Income REIT Operating Partnership, L.P.), a Delaware limited
partnership (the “OP”). The Company, the Advisor and the OP are collectively
referred to herein as the “Parties”. Capitalized terms used but not defined
herein shall have the meaning set forth in the Advisory Agreement (as defined
below).

W I T N E S S E T H

WHEREAS, the Company and the Advisor previously entered into that certain
Amended and Restated Advisory Agreement, dated as of March 5, 2020 (as amended,
the “Advisory Agreement”), which provided for, among other matters, the
management of the Company’s day-to-day activities by the Advisor;

WHEREAS, the OP became a party to the Advisory Agreement pursuant to a Joinder
Agreement made and entered into on August 31, 2020, by and among the OP, the
Advisor and the Company;

WHEREAS, the current term of the Advisory Agreement expires March 6, 2021, which
may be renewed for an unlimited number of successive one-year terms; and

WHEREAS, pursuant to Section 28 (Modification), the Parties desire to amend the
Advisory Agreement pursuant to this Amendment in order to (i) remove certain
restrictions on the Company to internalize the management functions performed by
the Advisor, (ii) clarify certain obligations of the Parties and (iii) amend the
form of payment of the Investment Management Fees and Loan Coordination Fee
(each as defined in the Advisory Agreement).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:

ARTICLE I

AMENDMENT

Section 1.1 Amendment to Section 14 (Business Combinations). Section 14 of the
Advisory Agreement is hereby deleted in its entirety and is replaced with “14.
[RESERVED]”.

Section 1.2 Amendment to Payment Obligations. The Company shall pay to the
Advisor all accrued and outstanding amounts owed to the Advisor pursuant to the
Advisory Agreement as of August 31, 2020 (the “Accrued Amounts”), within thirty
(30) days of the date of this Amendment, which shall be payable in the form of
cash and stock as set forth in the Advisory Agreement without regard to any
amendment herein. The Parties agree that the OP shall be responsible for the
payment of any amounts due and payable by the OP pursuant to the Advisory
Agreement, as amended hereby, that accrue on or after September 1, 2020.

Section 1.3. Amendment to Section 9 (Fees). Subject to Section 1.2 above,
Section 9 of the Advisory Agreement is hereby amended and replaced as follows:

9. FEES. The OP shall pay the Advisor the following fees subject to the
conditions set forth below.

(a) Acquisition Fees. The OP shall pay to the Advisor or an Affiliate an
Acquisition Fee payable by the OP, in cash, as compensation for services
rendered in connection with the investigation, selection, acquisition (by
purchase, investment or exchange), origination, development, construction or
improvement of Investments as set forth in Section 3(b) hereof. The total
Acquisition Fees payable to the Advisor or its Affiliates shall equal 0.5% of
(1) the Cost of Investment or (2) the Company’s allocable portion of the
purchase price in connection with the acquisition or origination



--------------------------------------------------------------------------------

of any Investment acquired through a Joint Venture. Notwithstanding anything
herein to the contrary, the payment of Acquisition Fees by the OP shall be
subject to the limitations on acquisition fees contained in (and defined in) the
Articles of Incorporation. The Advisor shall submit an invoice to the OP
following the closing of each Investment, accompanied by a computation of the
Acquisition Fee. Generally the Acquisition Fee shall be paid to the Advisor at
the closing of the transaction upon receipt of the invoice by the OP; provided,
however, that such Acquisition Fee shall be paid to an Affiliate of the Advisor
that is registered as a FINRA member broker-dealer if applicable laws or
regulations prohibit such payment to be made to a Person that is not a FINRA
member broker-dealer. In addition, payment of the Acquisition Fee may be
deferred, in whole or in part, as to any transaction in the sole discretion of
the Advisor. Any such deferred Acquisition Fees shall be paid to the Advisor
without interest at such subsequent date as the Advisor shall request.

(b) Limitation on Total Acquisition Fees, Origination Fees and Acquisition
Expenses. In no event will the total of all Acquisition Fees and Acquisition
Expenses (including any Loan Coordination Fee) payable with respect to a
particular Investment exceed 4.5% of the “Contract Price for the Property,” as
defined in the NASAA REIT Guidelines, unless a majority of the Independent
Directors approves the Acquisition Fees and Acquisition Expenses and determines
the transaction to be commercially competitive, fair and reasonable to the OP.

(c) Disposition Fee. In connection with a Sale of an Investment in which the
Advisor or any Affiliate of the Advisor provides a substantial amount of
services as determined by a majority of the Independent Directors, the OP shall
pay to the Advisor or its Affiliate, in cash, a Disposition Fee up to one-half
of the Competitive Real Estate Commission paid, but in no event to exceed 0.5%
of the Sales Price of the Investment sold. Any Disposition Fee payable under
this Section 9(c) may be paid in addition to real estate commissions paid to
non-Affiliates, provided that the total real estate commissions (including such
Disposition Fee) paid to all Persons by the OP for the Sale of each Real Estate
Asset shall not exceed the lesser of the Competitive Real Estate Commission or
an amount equal to 6.0% of the Contract Sales Price. Substantial assistance in
connection with a Sale may include the preparation of an investment package (for
example, a package including a new investment analysis, rent rolls, Argus
projections, tenant information regarding credit, a property title report, an
environmental report, a structural report and exhibits) or other such
substantial services performed in connection with a Sale. The Advisor shall
submit an invoice to the OP following the closing or closings of each
disposition, accompanied by a computation of the Disposition Fee. Generally, the
Disposition Fee shall be paid to the Advisor at the closing of the transaction
upon receipt of the invoice by the OP; provided, however, that such Disposition
Fee shall be paid to an Affiliate of the Advisor that is registered as a FINRA
member broker-dealer if applicable laws or regulations prohibit such payment to
be made to a Person that is not a FINRA member broker-dealer. In addition,
payment of the Disposition Fee may be deferred, in whole or in part, as to any
transaction in the sole discretion of the Advisor. Any such deferred Disposition
Fees shall be paid to the Advisor without interest at such subsequent date as
the Advisor shall request.

(d) Investment Management Fee. The Advisor shall receive the Investment
Management Fee as compensation for services rendered in connection with the
management of the Company’s assets as set forth in Section 3(c) hereof. The
Investment Management Fee shall be payable to the Advisor in cash monthly in an
amount equal to one-twelfth of 1.0% of the Cost of Investments. The Advisor
shall submit a monthly invoice to the OP, accompanied by a computation of the
Investment Management Fee for the applicable period. Generally, the Investment
Management Fee payable to the Advisor shall be paid in cash on the last day of
such month, or the first business day following the last day of such month. In
addition, payments of the Investment Management Fee may be deferred, in whole or
in part, as to any transaction in the sole discretion of the Advisor. Any such
deferred Investment Management Fee shall be paid to the Advisor without interest
at such subsequent date as the Advisor shall request.

(e) Loan Coordination Fee. The OP will pay the Advisor or one of its Affiliates,
in cash, the Loan Coordination Fee equal to 0.5% of (1) the initial amount of
new debt financed or outstanding debt assumed in connection with the
acquisition, development, construction, improvement or origination of any type
of Real Estate Asset or Real Estate-Related Asset acquired directly or (2) the
Company’s allocable portion of the purchase price and therefore the related debt
in connection with the acquisition or origination of any type of Real Estate
Asset or Real Estate-Related Asset acquired through a Joint Venture.

As compensation for services rendered in connection with any financing or the
refinancing of any debt (in each case, other than at the time of the acquisition
of a property), the OP will also pay the Advisor or one of its Affiliates a Loan
Coordination Fee equal to 0.50% of the amount refinanced or the Company’s
proportionate share of the amount refinanced in the case of Investments made
through a Joint Venture.

(f) [Reserved.]



--------------------------------------------------------------------------------

(g) Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.

ARTICLE II

MISCELLANEOUS

Section 2.1 Continued Effect. Except as specifically set forth herein, all other
terms and conditions of the Advisory Agreement shall remain unmodified and in
full force and effect, the same being confirmed and republished hereby. In the
event of any conflict between the terms of the Advisory Agreement and the terms
of this Amendment, the terms of this Amendment shall control.

Section 2.2 Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.

Section 2.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first written above.

 

STEADFAST APARTMENT REIT, INC. By:  

/s/ Ella S. Neyland

Name: Ella S. Neyland Title: Chief Financial Officer STEADFAST APARTMENT
ADVISOR, LLC By:  

/s/ Ana Marie de Rio

Name: Ana Marie del Rio Title: Secretary STEADFAST APARTMENT REIT OPERATING
PARTNERSHIP, L.P. By: STEADFAST APARTMENT REIT, INC., its General Partner By:  

/s/ Ella S. Neyland

Name: Ella Shaw Neyland Title: Chief Financial Officer